

Exhibit 10-3




The Procter & Gamble Performance Stock Program Summary





--------------------------------------------------------------------------------



PERFORMANCE STOCK PROGRAM SUMMARY
(Effective July 1, 2019)


The Performance Stock Program (“PSP”) is a part of The Procter & Gamble
Company’s (the “Company”) long-term incentive (“LTI”) compensation and is
designed to provide additional focus on key Company measures for top executives
with senior management responsibility for total Company results. Awards granted
under the PSP (“PSP Awards”) are made pursuant to authority delegated to the
Compensation & Leadership Development Committee (the “C&LD Committee”) by the
Board of Directors for determining compensation for the Company’s principal
officers and for making awards under the Procter & Gamble 2019 Stock and
Incentive Compensation Plan (the “2019 Plan”) or any successor stock plan
approved in accordance with applicable listing standards.


I. ELIGIBILITY


The Chairman of the Board and/or Chief Executive Officer and those active
executives at Band 6 or above as of October 1 prior to the grant date and
recommended by management are eligible to participate (“Participants”). In
special circumstances such as for acquisitions or experienced hires, the CHRO
may authorize participation for Band 6 or above employees who are not active as
of October 1 but are active employees as of the grant date.




II. OVERVIEW


A significant portion of the Band 6 and above compensation is delivered through
two long-term incentive programs tied to Company performance: PSP and the
Long-term Incentive Program.


Total long-term incentive compensation targets are based on relevant competitive
market data considering the median total long-term compensation of comparable
positions, regressed for revenue size. The C&LD Committee establishes the Peer
Group and sets compensation targets for all Principal Officers including the
CEO. The CEO approves compensation targets for non-Principal Officers (generally
Band 6 managers).


The C&LD Committee determines the long-term incentive award for the CEO. The CEO
recommends all other Principal Officer awards to the C&LD Committee based on
benchmarked long-term compensation targets, adjusted for business results and
individual contributions attributable to each executive and including that
individual’s leadership skills. The C&LD Committee retains full authority to
accept, modify, or reject these recommendations. The CEO approves awards for
participants who are not Principal Officers based on long-term compensation
targets, business results and individual contributions. Long-term incentive
awards can be up to 50% above or 50% below the benchmarked target. In
exceptional cases, no award will be made. After total LTI award size is
determined then approximately half of each Band 7 manager’s long-



--------------------------------------------------------------------------------



term compensation is allocated to PSP via an Initial PSU Grant (as defined
below). The remaining portion is a Long-term Incentive Program Grant.
Approximately 25% of each Band 6 manager’s total LTI is allocated to PSP with
the remainder awarded under the Long-term Incentive Program.


PSP rewards Participants for Company performance against certain three-year
performance goals in categories established by the C&LD Committee. The C&LD
Committee sets these performance goals for each three-year period that begins on
July 1 and ends on June 30 three years later (“Performance Period”). In the
first year of each Performance Period, the C&LD Committee grants Performance
Stock Units (“PSUs”) to Participants that will vest at the end of the
Performance Period based on the Company’s performance relative to the
pre-established performance goals (“Initial PSU Grant”). The number of PSUs that
vest at the end of the Performance Period depends on the Company’s performance
against the pre-established performance goals. Vested PSUs, including dividend
equivalents, are converted into shares of the Company’s common stock (“Common
Stock”) delivered to the applicable Participant within 60 days following the end
of the Performance Period, or such later date as may be elected by the
Participant in accordance with Section 409A of the Internal Revenue Code
(“Section 409A”).


III. PERFORMANCE CATEGORIES


The PSP Award is based on the Company’s performance in each of the following
categories (each a “Performance Category”) and weighted as indicated:


· Organic sales growth (percentile rank in the competitive peer group)* – 30%
· Constant currency core before-tax operating profit growth – 20%
· Core earnings per share (EPS) growth – 30%
· Adjusted free cash flow productivity – 20%


Awards will be further adjusted based on the three-year relative total
shareholder return (R-TSR) of P&G compared to the competitive peer group*.
Awards will be adjusted for top quartile performance using a 125% multiplier to
increase awards, and reduced for bottom quartile performance using a 75%
multiplier.
* Competitive peer group is defined in the PSP Accounting Guidelines.


Within the first 90 days of each Performance Period, the C&LD Committee sets
three-year performance goals (“Performance Goals”) for each Performance Category
for such Performance Period and establishes a sliding scale to measure the
Company’s performance against each Performance Goal in each Performance
Category. The C&LD Committee uses the sliding scale to establish a payout factor
between 0% and 200% for each Performance Category (a “Sales Factor”, “Profit
Factor”, “EPS Factor” and “Cash Flow Factor”, collectively, “Performance
Factors”). The final aggregated payout factor (including the R-TSR multiplier)
may not exceed 200%.


In all cases, the C&LD Committee retains the discretion to include or exclude
certain of the Performance Categories for purposes of determining the PSP Award.
The C&LD



--------------------------------------------------------------------------------



Committee may reduce or eliminate any payment if it determines that such payout
is inconsistent with long-term shareholders’ interests or incongruous with the
overall performance of the company.


PSP awards will have the following terms unless otherwise approved by the C&LD
Committee:


IV. THE INITIAL PSU GRANT


The C&LD Committee has the sole discretion to establish the target award (“PSP
Target”) for each Participant serving as a Principal Officer. The CEO
establishes the PSP Targets for participants who are not Principal Officers. The
PSP Target will be a cash amount and will be the basis for the Initial PSU
Grant. The C&LD Committee will make the Initial PSU Grant on the last business
date in February (“Grant Date”) following the beginning of each Performance
Period. If the New York Stock Exchange is closed on the day of the grant, then
the C&LD will establish a grant date as soon as practical subsequent to the date
previously specified for such award. The Initial PSU Grant will set forth a
target and maximum number of PSUs. The target number of PSUs will be determined
by dividing the PSP Target by the closing price (“Grant Price”) of the Company’s
Common Stock on the New York Stock Exchange as of the close of business on the
Grant Date, rounding to the nearest whole unit.




V. PSU VESTING AND PAYMENT


After the Performance Period is complete, the C&LD Committee will establish the
Payout Factors for each of the Performance Categories based on the Company’s
results versus the pre-established Performance Goals. The number of PSUs that
vest will be determined by multiplying the Performance Factors by their
respective weightings, summing up the results, then applying the R-TSR
multiplier if applicable. The final result will be rounded up or down to the
nearest full percentage. The resulting percentage will be applied to the number
of PSUs in the Initial PSU Grant target, including dividends that would have
accumulated since the initial PSU grant on the vested units. Any resulting
fractional share units may be paid as cash, fractional shares, or rounded up to
the next full share based on administrative preference of the Company. The
number of PSUs that vest may be equal to, above or below the Initial PSU Grant
target depending on the Company’s performance in the Performance Categories, but
in no event more than the Initial PSU Grant maximum. Vested PSUs are converted
into shares of Common Stock delivered to the applicable Participant within 60
days following the end of the Performance Period, or such later date as may be
elected by the Participant if applicable and in accordance with Section 409A.


Participants at Band 7 and above may elect to defer delivery of the Common Stock
by electing to receive Restricted Stock Units. PSP RSUs will have the following
terms unless otherwise approved by the Committee at grant:





--------------------------------------------------------------------------------



VESTING AND SETTLEMENT: PSP RSUs will be vested on the grant date with a
settlement date at least one year following the original PSU delivery date (as
elected by the Participant), are eligible for dividend equivalents, and can be
further deferred in accordance with Section 409A. These RSUs will be paid on
their Original Settlement Date or the Agreed Settlement Date, except in the case
of death. In the case of death (except in France and the UK), payment will be
made by the later of the end of the calendar year or two and a half months
following the date of death. For awards granted in France or the UK, the
consequences of death are determined by the local plan supplement, if
applicable.


VI. SEPARATION FROM THE COMPANY (Defined terms shall have the meaning designated
in the 2019 Plan or related award documents)


If the Participant’s Termination of Employment occurs for any reason before the
Vest Date, except for the reasons listed below, the Award will be forfeited.
Participants must remain in compliance with the terms and conditions set forth
in the 2019 Plan, including those in Article 6.


•Termination on Account of Death (except in France and the UK). The Award is
immediately vested and will become deliverable on the Settlement Date or Agreed
Settlement Date, whichever is applicable.


•Termination on Account of Death for awards granted in France or the UK. The
consequences of death are determined by the local plan supplement, if
applicable.


•Termination on Account of Retirement or Disability after June 30th of the
fiscal year in which this Award was granted. PSUs are retained and will be
delivered on the Settlement Date.


•Termination pursuant to a Written Separation Agreement that provides for
retention of the Award, after June 30th of the fiscal year in which this Award
was granted. PSUs are retained and will be delivered on the Settlement Date.


•Termination in connection with a divestiture or separation of any of the
Company’s businesses, as determined by the Company’s Chief Human Resources
Officer. PSUs are retained and will be delivered on the Settlement Date.


VII. CHANGE IN CONTROL


Notwithstanding the foregoing, if there is a Change in Control that meets the
requirements of a change in control event under Section 409A, all outstanding
PSP Awards will vest at 100% of the Initial PSU Grant target (or 100% of the PSP
Target if the Change in Control occurs prior to the Initial PSU Grant) including
dividends that would have accumulated since the initial PSU grant on the vested
units, and shall be



--------------------------------------------------------------------------------



paid in shares of Common Stock at the time of such Change in Control. If there
is a Change in Control event that does not meet the requirements of a change in
control event under Section 409A, all outstanding PSP Awards will be settled
according to the terms and conditions set forth herein, without the application
Article 17 of the 2019 Plan. “Change in Control” shall have the same meaning as
defined in the 2019 Plan or any successor stock plan approved in accordance with
applicable listing standards.


VIII. GENERAL TERMS AND CONDITIONS


It shall be understood that the PSP does not give to any officer or employee any
contract rights, express or implied, against any Company for any PSP Award, or
for compensation in addition to the salary paid to him or her, or any right to
question the action of the Board of Directors or the C&LD Committee.


Each PSP Award made to an individual at Band 7 and above is subject to the
Senior Executive Recoupment Policy adopted by the C&LD Committee in December
2006.


To the extent applicable, it is intended that the PSP comply with the provisions
of Section 409A. The PSP will be administered and interpreted in a manner
consistent with this intent. Neither a Participant nor any of a Participant’s
creditors or beneficiaries will have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under the PSP to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to a Participant under
the PSP may not be reduced by, or offset against, any amount owing by a
Participant to the Company.


This program document may be amended at any time by the C&LD Committee



